DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 27 July 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges:
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
The following is a section from MPEP 2144.05 - Part II.   OPTIMIZATION OF RANGES: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2016-0097020 cited in IDS, using US Pub 2018/0102544 newly cited as an English equivalent).
	In regard to claims 1-4 and 6-9, Kim et al. teach a secondary battery including opposite anode and cathode electrodes with an electrolyte there between (paragraphs [0003-0005]) at least one anode including an active material on a copper foil current collector, the copper foil current collector comprising: a copper layer 1; and an anticorrosive film 2 disposed on the copper layer (such as chromate, a silane compound, or a nitrogen compound - see paragraph [0046], see figure 1), 
wherein the copper foil is formed under the conditions of instant withdrawn claim 11 (see paragraph [0052-0055] - electrolytic copper foil from a solution with the same composition as that claimed under the same current density claimed) which forms a copper foil with tailorable properties such as an elongation of 3% or above, a yield strength of 30 to 60 kgf/mm2, a surface roughness of 0.2 to 2 micron 
	Therefore, while the prior art does not specifically disclose a Young's modulus value or the uniformity of the elastic modulus (i.e. a modulus bias factor (MBF) of less than 0.12), the claimed and prior art copper foil products are identical or substantially identical in structure and composition, and are produced by identical or substantially identical processes, and a prima facie case of either anticipation or obviousness has therefore been established absent evidence to the contrary (MPEP 2112.01 above).  The prior art specifically teaches the desirability to prevent buckles in the machine direction of the foil caused by variations in the copper foil processing (paragraphs [0005-0008]) and therefore is considered to teach the desirability to have uniform properties along the length thereof in a manner which obviates optimizing the claimed MBF to be as low as possible (i.e. close to 0, to create as uniform a product as possible).
In regard to claim 5, similar to the MDF rationale above, as the prior art copper foil is formed in a substantially identical manner as the instantly disclosed copper foil, the copper foil of the prior art is reasonably presumed to have a (220) plane, and a texture coefficient of the (220) plane overlaps or is close enough to the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05). 
In regard to claim 10, although not specifically disclosed by the prior art, a person of ordinary skill in the art would appreciate that the lithium secondary battery of the prior art can be formed as a laminate or wound battery in which the copper foil described above is disposed on a polymer film such as a separator sheet in a cell stack or winding.  See for example the prior art made of record below which has electrolytic copper current collectors on polymer separators.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirose et al. (US Pub 2009/0061326 newly cited) teaches electrolytic copper anode current collectors 42a disposed on polymer separator layers 43 considered relevant to the claimed invention (see figure 7, paragraphs [0117, 0145]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723